Citation Nr: 1110447	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-18 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 2001 to March 2002, and from January 2003 to March 2004, to include service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran had a Travel Board hearing in December 2010.  A transcript is associated with the claims file.   

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran has PTSD as a result of stressors while serving as a petroleum supply specialist during the Iraq War.  



CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.304(f) (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for PTSD.  Therefore, no further development is needed with respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Recent amendments to this regulation are discussed in the analytical portion of this decision.  

Analysis

The Veteran in this case alleges that he developed PTSD as a result of exposure to stressful events in Iraq.  The Veteran's DD Form 214 reflects that he was activated as a member of the U.S. Army Reserve in support of Operation Iraqi Freedom, and that his military occupational specialty was that of a petroleum supply truck driver. 

The Veteran states that in his capacity as a fuel resupply specialist, his truck would often enter hostile areas which were subject to attack and the threat of attack from Iraqi insurgent forces.  He states that he was exposed to mortar attacks and other small arms fire while performing his duties, and he specifically states that he witnessed an explosion resulting in the deaths of several Italian and Dutch soldiers.   The Veteran asserts that he has vivid memories of these traumatic events, to include intrusive thoughts in the form of flashbacks and nightmares.  A VA examiner, in September 2006, noted the claimed experiences, and diagnosed the Veteran as having PTSD.  

The Veteran's DD Form 214 reflects service in Operation Iraqi Freedom, and specifically notes that he served in a hostile area.  Indeed, there is a notation in this record which attests to his entitlement to additional pay for serving in an "imminent danger area" between March 2003 and March 2004.  

Subsequent to the Veteran's filing of the current claim, the regulations pertaining to the award of service connection for PTSD underwent a significant revision.  Indeed, effective July 10, 2010, under 38 C.F.R. § 3.304(f), if the Veteran's stressor is related to military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the lay testimony alone may establish the occurrence of the claimed in- service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f).  

In this case, the Veteran has a diagnosis of PTSD made by a VA clinical psychologist, which has been medically linked to the Veteran's stressful events in Iraq.  The Board finds the Veteran's testimony regarding his stressors to be credible.  Given this, the elements of service connection have been met, and the claim will be granted.  



ORDER

Entitlement to service connection for PTSD is granted.  




REMAND

The Veteran contends that he had exposure to loud noises while on active service, to include loud engine noises in his fuel truck and small arms, mortar, and rocket fire.  He believes that he has a current hearing loss that was caused by this exposure to loud noise.  

In reviewing the Veteran's file, there are several audiograms of record conducted both for treatment and compensation purposes.  The earliest of these, dated in September 2006, did note some sensorineural hearing loss bilaterally.  No etiology opinion is associated with this report, and a VA Examination was afforded in January 2009.  In the report of this later examination, the examiner opined that the Veteran had normal hearing; however, upon examination, it is noted that there was a deficiency in speech recognition ability in the right ear.  The RO, in noting this, asked for an addendum opinion addressing speech discrimination and the etiology of any hearing loss.  The returned opinion essentially states that speech recognition was "excellent in 2006 and 2008," and that as such, "hearing loss in the right ear is not due to military noise exposure."  The examiner then went on to state that "pure tones only should be used for rating the right ear."  

Essentially, the 2009 VA opinion and addendum are inadequate for resolving the issue on appeal.  The Veteran had a documented hearing disability in 2006, during a clinical examination, and thus there is a current disability at some point during the appeal period.  Indeed, the Board notes that in claims for service connection, the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As this is the case, the Veteran has shown a hearing loss disability at some point during his appeal, and thus the question of etiology needs to be addressed before a final adjudication can occur.  

The 2009 VA opinion and addendum are deficient in their analyses.  This is most evident in the declaration by the examiner that only pure tone levels should be used to evaluate hearing loss for purposes of "rating."  Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or, when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  Clearly, the legal standard for a hearing loss disability includes consideration of speech recognition scores, and the failure/unwillingness of the VA examiner to realize this when examining the Veteran places her ability to render a fair examination in doubt.  Accordingly, the Veteran must be given a corrective VA examination addressing etiology by another examiner.  

The Veteran's exposure to acoustic trauma is conceded.  There is a finding of a hearing loss in 2006 which may have resolved, although the findings of the most recent VA examination are not reliable indicators of the current state of the Veteran's disability picture.  Given the in-service noise exposure and the 2006 finding of a hearing loss, the Veteran should be scheduled for a VA examination for the purposes of assessing whether it is at least as likely as not that any current hearing loss (or hearing loss present in 2006) is causally related to noise exposure in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Schedule the Veteran for an examination for the purposes of determining the etiology of the claimed hearing loss.  In this regard, the examiner should note documented hearing disability in 2006.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that current hearing loss (or hearing loss present in 2006) had causal origins in service, to include exposure to acoustic trauma.  A detailed rationale should accompany any conclusions reached, and pure tone thresholds and speech recognition scores (Maryland CNC) must be included in the examination report.  

3.  Following the directed development, the RO must conduct a de novo review of the claim for service connection on the merits.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


